DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on June 14, 2019.  Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:   
Concerning claim 21, line 1 of the claim recites the phrase “debunking lesion s”, wherein the phrase appears to be a misspelling of the phrase “debulking lesions”.  Line 3 of the claim also recites the phrase “lesion s” which appears to be a misspelling of the word “lesions”.
Concerning claim 22, the claim does not have punctuation at the end of the sentence.  The claim should end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbo et al. (US 5250060, hereinafter Carbo) in view of Chin et al. (US 2014/0343593, hereinafter Chin).
Concerning claims 1 and 11, the Carbo et al. prior art reference teaches an atherectomy device (Figure 1; 12) that includes a handle (Figure 1; 13) coupled to a working tip (Figure 2; 36) via a plurality of axially disposed tubular members (Figure 2; 30, 32, 38, 40), the handle including: a housing that extends from a first housing end and a second housing end along a housing longitudinal axis (Figure 1; 13), the second housing end being coupled to a first tubular member (Figure 2; 30), the first tubular member surrounding at least a portion of a second tubular member 
However, the Chin reference teaches a balloon catheter that assists in the crossing of an occlusion within a blood vessel, wherein the catheter includes a second balloon (Figure 14; 120) coupled to both an outer tubular member (Figure 14; 110) and an axially moveable inner tubular member (Figure 14; 1412) such that the balloon is disposed inside the outer tubular member, wherein the inner tubular member defines a guidewire passage for deployment of a guidewire (Figure 15A; 1510).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second balloon of the Carbo reference have a similar structure to that of the Chin reference with the second balloon being coupled to both the third tubular member and the axially moveable fourth tubular member such that the second balloon is disposed inside the third tubular member, therein having the same relationship as the outer and inner tubular members as the Chin reference, to provide a second balloon that assists in navigating past obstructions (Chin; [¶ 0013]) while preventing vessel wall perforation (Chin; [¶ 0005]).
Concerning claim 2, the combination of the Carbo and Chin references as discussed above teaches the device of claim 1, wherein the Carbo reference further teaches an outer sheath coupled to the housing (Figure 1; 15), the outer sheath surrounding a portion of the first tubular member.
Concerning claim 5, the combination of the Carbo and Chin references as discussed above teaches the device of claim 1, wherein the Carbo reference further teaches the first tubular member comprising a first polymeric member (Figure 6; shaft 30 of tubular member may be formed of plastic [Column 3, Line 56 – Column 4, Line 16]) defining a first fluid passage (Figure 6; 46) that extends from a first fluid port disposed proximate the handle to an interior volume of the first balloon (Figure 1; 20).
Concerning claim 6, the combination of the Carbo and Chin references as discussed above teaches the device of claim 1, wherein the Carbo reference further teaches the second tubular member being supported for rotation relative to the first tubular member (Column 3, Line 56 – Column 4, Line 16).
Concerning claim 7, the combination of the Carbo and Chin references as discussed above teaches the device of claim 6, wherein the Carbo reference further teaches the second tubular member being supported for rotation relative to the fourth tubular member (Column 3, Line 56 – Column 4, Line 16), wherein if the structure of the second balloon of the Chin reference is incorporated into the Carbo reference, it would be obvious to have the second tubular member to be supported for rotation relative to the third tubular member as to not have the second balloon rotate with the second tubular member.
Concerning claim 8, the combination of the Carbo and Chin references as discussed above teaches the device of claim 3, wherein the Chin reference further teaches the modified structure 
Although the neither reference specifically teaches the third tubular member comprising a second polymeric member, the Chin reference teaches that the third tubular member should be sufficiently flexible (Chin; [¶ 0032]), while the Carbo reference teaches that a flexible material for a tubular member may be plastic (Column 3, Line 56 – Column 4, Line 16), which is a polymeric material, therein making it obvious to person having ordinary skill in the art to have the third tubular member comprise a second polymeric material to provide sufficient flexibility.
Concerning claim 9, the combination of the Carbo and Chin references as discussed above teaches the device of claim 8, wherein the Carbo reference further teaches the fourth tubular member being supported for axial movement along the working tip longitudinal axis (Column 4, Line 45 – Column 5, Line 13).
Concerning claim 10, the combination of the Carbo and Chin references as discussed above teaches the device of claim 8, wherein the Chin reference further teaches the fourth tubular member being connected to the first terminal end of the second balloon and the third tubular member being connected to a second terminal end of the second balloon (Chin; Figure 15B; 120).
Concerning claim 12, the combination of the Carbo and Chin references as discussed above teaches the device of claim 3, wherein the Carbo reference further teaches the first balloon comprising a first outer diameter (Figure 5; 44, fully inflated may be defined as first outer diameter) greater than a second diameter of the second balloon (Figure 2; 42, uninflated may be defined as the second diameter
Concerning claim 13, the combination of the Carbo and Chin references as discussed above teaches the device of claim 3, wherein the Carbo reference further teaches a maximum outer diameter of the rotary debulker (Figure 5; 36) being less than the first outer diameter of the first balloon (Figure 5; 44).
Concerning claims 14, 19, and 21, the Carbo et al. prior art reference teaches an atherectomy tip (Figure 2) and a method of debulking lesions disposed inside a body vessel, the method comprising inserting a catheter into the body vessel proximate the lesion, the catheter including the atherectomy tip, which comprises: an outer sheath extending along a longitudinal axis (Figure 1; 15), the outer sheath surrounding a portion of a first tubular member (Figure 1; 10 | Figure 2; 30), the first tubular member surrounding at least a portion of a second tubular member (Figure 2; 32), the second tubular member disposed around a portion of a third tubular member (Figure 2; 38), the third tubular member disposed around a portion of an axially movable fourth tubular member (Figure 2; 40); a first balloon coupled to the first tubular member (Figure 2; 44); a rotary debulker being coupled to the second tubular member (Figure 2; 36) so that the rotary debulker is rotatable about the longitudinal axis by rotational movement of the second tubular member about the longitudinal axis (Column 3, Line 56 – Column 4, Line 16); and a second balloon coupled to the axially moveable fourth tubular member (Figure 2; 40), the method further comprising inflating the first balloon for abutment against the internal surface of the body (Figure 5; 44); rotating the rotary debulker to remove portion of the lesion at a first location, axially advancing the catheter into the lesion at a second location spaced from the first location (Column 3, Line 56 – Column 4, Line 16), but it does not specifically teach the third tubular member also being coupled to the second balloon, such that the second balloon may be disposed inside the third tubular member or pulling the fourth tubular member along the longitudinal axis in a distal 
However, the Chin reference teaches a balloon catheter that assists in the crossing of an occlusion within a blood vessel, wherein the catheter includes a second balloon (Figure 14; 120) coupled to both an outer tubular member (Figure 14; 110) and an axially moveable inner tubular member (Figure 14; 1412) such that the balloon is disposed inside the outer tubular member, wherein the inner tubular member defines a guidewire passage for deployment of a guidewire (Figure 15A; 1510), and further teaches the step of pulling the inner tubular member along the longitudinal axis in a distal direction by inflation of the second balloon so that a tip of the inner tubular member extends into plaque material occluding the vessel ([¶ 0085], tip of inner tubular member may be defined by the guidewire, which is extended forward to help create the channel in an occlusion).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second balloon of the Carbo reference have a similar structure to that of the Chin reference with the second balloon being coupled to both the third tubular member and the axially moveable fourth tubular member such that the second balloon is disposed inside the third tubular member, therein having the same relationship as the outer and inner tubular members as the Chin reference, to provide a second balloon that assists in navigating past obstructions (Chin; [¶ 0013]) while preventing vessel wall perforation (Chin; [¶ 0005]) and to further include the step of pulling the inner tubular member along the longitudinal axis in a distal direction by inflation of the second balloon so that a tip of the inner tubular member extends into plaque material occluding the vessel to further assist in the creation of a channel within the plaque material (Chin; [¶ 0085]).
Concerning claim 17, the combination of the Carbo and Chin references as discussed above teaches the device of claim 14, wherein the Carbo reference further teaches the second tubular member being supported for rotation relative to the first tubular member (Column 3, Line 56 – Column 4, Line 16).
Concerning claim 18, the combination of the Carbo and Chin references as discussed above teaches the device of claim 17, wherein the Chin reference further teaches the modified structure of the third tubular member defining a second fluid passage in which the fourth tubular member is disposed in the second fluid passage (Chin; [¶ 0085]) and the fourth tubular member being connected to the first terminal end of the second balloon and the third tubular member being connected to a second terminal end of the second balloon (Chin; Figure 15B; 120).  
Although the neither reference specifically teaches the third tubular member comprising a second polymeric member, the Chin reference teaches that the third tubular member should be sufficiently flexible (Chin; [¶ 0032]), while the Carbo reference teaches that a flexible material for a tubular member may be plastic (Column 3, Line 56 – Column 4, Line 16), which is a polymeric material, therein making it obvious to person having ordinary skill in the art to have the third tubular member comprise a second polymeric material to provide sufficient flexibility.
Concerning claim 20, the combination of the Carbo and Chin references as discussed above teaches the device of claim 14, wherein the Carbo reference further teaches the first balloon comprising a first outer diameter (Figure 5; 44, fully inflated may be defined as first outer diameter) greater than a second diameter of the second balloon (Figure 2; 42, uninflated may be defined as the second diameter), wherein even if modified by the Chin reference, the Chin reference further teaches that the first balloon comprises a first outer diameter (Chin; Figure 15B; 800) greater than a second diameter of the second balloon (Figure 15B; 120), and wherein the 
Concerning claim 22, the combination of the Carbo and Chin references as discussed above teaches the method of claim 21, wherein the Carbo reference further teaches rotating the rotary debulker about a longitudinal axis to remove portions of the lesion (Column 3, Line 56 – Column 4, Line 16).
Claims 3, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbo et al. (US 5250060, hereinafter Carbo) in view of Chin et al. (US 2014/0343593, hereinafter Chin) as applied to claims 1, 2, 5-14, and 17-22 above, and further in view of Pigott (US 2016/0351585).
Concerning claims 3 and 4, the combination of the Carbo and Chin references as discussed above teaches the device of claim 1, but does not specifically teach an outer sheath coupled to the housing, the outer sheath surrounding a portion of the first tubular member, wherein the outer sheath comprises a polymeric tubular member having a proximal end mounted to the handle and configured for axial movement along the housing longitudinal axis so that when the outer sheath is moved axial in a proximal direction, a distal end of the outer sheath is moved axially in the proximal direction to uncover the first tubular member, wherein the outer sheath further comprises a locking mechanism to prevent axial movement of the outer sheath.
However, the Pigott reference teaches a retractable sheath assembly (Figure 1; 22) used in conjunction with a balloon catheter assembly (Figure 1; 10), wherein the outer sheath is coupled to a housing (Figure 1; 30), the outer sheath surrounding a portion of a first tubular member of the balloon catheter assembly (Figure 2; 11), wherein the outer sheath may comprise a polymeric tubular member ([¶ 0071]) having a proximal end mounted to a handle (Figure 1; 21) and configured for axial movement along the housing longitudinal axis so that when the outer sheath is moved axially in a proximal direction, a distal end of the outer sheath is moved axially in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Carbo and Chin combination include an outer sheath coupled to the housing with the same structure as that of the Pigott reference to provide for a variable length balloon with a  balloon recapture element that facilitates incremental adjustment to the length of the exposed balloon as well as protected and efficient repacking of the balloon (Pigott; [¶ 0012]).
Concerning claims 15 and 14, the combination of the Carbo and Chin references as discussed above teaches the device of claim 14, wherein the Carbo reference further teaches the first tubular member comprising a first polymeric member (Figure 6; shaft 30 of tubular member may be formed of plastic [Column 3, Line 56 – Column 4, Line 16]) defining a first fluid passage (Figure 6; 46) that extends from a first fluid port disposed proximate the handle to an interior volume of the first balloon (Figure 1; 20), but does not specifically teach an outer sheath coupled to the housing, the outer sheath surrounding a portion of the first tubular member, wherein the outer sheath comprises a polymeric tubular member having a proximal end mounted to the handle and configured for axial movement along the housing longitudinal axis so that when the outer sheath is moved axial in a proximal direction, a distal end of the outer sheath is moved axially in the proximal direction to uncover the first tubular member, wherein the outer sheath further comprises a locking mechanism to prevent axial movement of the outer sheath.
However, the Pigott reference teaches a retractable sheath assembly (Figure 1; 22) used in conjunction with a balloon catheter assembly (Figure 1; 10), wherein the outer sheath is coupled to a housing (Figure 1; 30), the outer sheath surrounding a portion of a first tubular member of the balloon catheter assembly (Figure 2; 11), wherein the outer sheath may comprise 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Carbo and Chin combination include an outer sheath coupled to the housing with the same structure as that of the Pigott reference to provide for a variable length balloon with a  balloon recapture element that facilitates incremental adjustment to the length of the exposed balloon as well as protected and efficient repacking of the balloon (Pigott; [¶ 0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Simpson et al. reference (US 6126635) teaches an atherectomy device that includes a handle coupled to a working tip via a plurality of axially disposed tubular members similar to that of the claimed invention (Figure 1; 10); the Barash et al. reference (US 2012/0302996) teaches an everting balloon for an angioplasty catheter (Figures 1 & 2); the Bacich reference (US 2015/0142045) teaches an everting balloon structure attached to inner and outer tubular members with a guidewire lumen (Figures 1A-E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/5/2021